Citation Nr: 0311201	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  The propriety of the initial evaluation for postoperative 
residuals of a right ankle fracture, currently rated as 10 
percent disabling.  

2.  The propriety of the initial evaluation for postoperative 
residuals of a left knee anterior cruciate ligament repair, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from April 1987 to January 
1998.  His claim comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

Following receipt of this matter at the Board, the Board 
initially sought to undertake development of the claims 
identified on the title page pursuant to 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
The development was not undertaken due to the recent Federal 
Circuit Court decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003).  That decision affected the Board's ability to develop 
evidence.  In view of this decision, the Board will remand 
this matter to the RO for further action.

The Board observes that the veteran's representative has not 
been contacted to provide an address for the veteran.  In 
view of the veteran's having reported an address out of the 
country at one time, along with several other recent 
addresses, the Board is of the opinion that an additional 
attempt should be made to ascertain his current address.  

Accordingly, this case is REMANDED for the following:

1. Contact the veteran's representative 
and request that the representative 
provide a current address for the veteran.

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded the following examination:  a VA 
orthopedic examination in order to 
ascertain the nature and severity of the 
postoperative residuals of the right ankle 
fracture, and postoperative residuals of 
the left knee anterior cruciate ligament 
repair.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should review 
all pertinent records in the veteran's 
claims file, including the July 1998 and 
August 1999 VA examination reports. All 
clinical manifestations of the service-
connected disabilities at issue should be 
noted.  If the veteran's service-connected 
disabilities are affected by other 
nonservice-connected disorders, the 
examiner should render an opinion as to 
whether it is possible to separate out the 
functional impairment caused by service-
connected disability from the functional 
impairment caused by the other nonservice-
connected disorders.  In addition, the 
examiner should quantify the degree of the 
veteran's impairment in terms of the 
nomenclature set forth in the applicable 
rating criteria, including but not limited 
to the criteria under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805 
(1999).  Furthermore, the examiner should 
comment with respect to any functional 
loss due to pain or weakness related to 
the service-connected disabilities, as 
required by 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca v. Brown, 8 Vet. App. 202, 204-
7 (1995).  Finally, the report of 
examination should provide the complete 
rationale on which the opinions are based.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by sections 3 and 4 of the 
Veterans Claims Assistance Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should review 
the claims in light of any new evidence 
added to the claim since the supplemental 
statement of the case was issued in 
February 2003.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided with a new SSOC.  That 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



